Title: To Benjamin Franklin from Samuel Wharton, 5 October 1780
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Off Groix October 5 1780
I have at last the Prospect of leaving this Country, as Commodore Jones has every Thing on Board, and a favorable Wind is springing up. The Brigantine Duke of Leinster, Capt. Souder, & the Brigantine Luke, Capt. Clark for Philadelphia, and a french Lougre for Maryland sail under Convoy of the Ariel. If at any Time I can be any ways useful to you in america, I beg the Favor of you freely to command Me, as, I hope, I need not assure you, I shall always be ambitious to prove the Sincerity of my Friendship and Attachment to you. We hear no News here, except Captain Landais is under an arrest by Order of Congress, and a glorious Spirit is prevailing through the United States. My affectionate Regards to Billy, and in much haste, The Boat waiting, I beg leave to subscribe myself, with the greatest Respect, and sincerity, My dear Friend, Your’s affectionately
S Wharton
His Excellency Benjamin Franklin Esqr.
 
Notation: S. Wharton Oct 5. 1780
